484 So. 2d 104 (1986)
Larry James SIMMONS, Appellant,
v.
STATE of Florida, Appellee.
No. 85-816.
District Court of Appeal of Florida, Fourth District.
March 12, 1986.
Richard L. Jorandby, Public Defender, and Tatjana Ostapoff, Asst. Public Defender, for appellant.
Jim Smith, Atty. Gen., Tallahassee, and Noel A. Pelella, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
We affirm this cause but strike the requirement as to restitution. The defendant was found not guilty as to all matters to which the order of restitution might apply.
LETTS, GLICKSTEIN and DELL, JJ., concur.